Title: Nathaniel Dowse to the American Commissioners, 5 May 1778: résumé
From: Dowse, Nathaniel
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, May 5, 1778: I sailed from Virginia as master of the Mercer, with tobacco consigned by Congress to the Delaps. On May 4 my crew mutinied and took me in to Whitehaven, where I was imprisoned until I escaped and found a vessel that arrived here yesterday. I tender you my services. Several local merchants have made me offers, but I shall wait until I hear from you. John Adams, Esq., whom I know, will answer any questions you may have about me. Please let me have your answer soon.>
